PER CURIAM.
We appointed the Honorable Barry E. Goldstein pursuant to Florida Rule of Appellate Procedure 9.140(j)(1997) to make findings of fact resolving the issue of whether Willie Leath timely requested that his court-appointed trial counsel file a notice of appeal from the order revoking his community control. Leath v. State, 694 So.2d 855 (Fla. 4th DCA 1997). We approve Judge Goldstein’s finding that a timely request was made and adopt his recommendation that Leath be granted leave to file a belated appeal from the revocation order.
The petition for writ of habeas corpus is hereby granted. As provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D)(1997), this Court’s opinion and mandate shall be filed with the lower tribunal and treated as the notice of appeal.
STONE, C.J., and DELL and GUNTHER, JJ., concur.